Case 3:19-cv-00418-REP-RCY Document 29 Filed 07/17/20 Page 1 of 3 PageID# 286




                                                                If;
     UV>uru ^ ara Ka jR oWc                      5                             r~ M \\
                                                                                    \^7.'7



    jG-f eev\svil\e CorrccHona \ C^vi^er
                                                                         M I 7 2020
    ^01 CorrccViov^s Vv/c\y                                      CLEHKnTs"n;s7u7 y cwA-jt-
                                                                         ^i-iMOiJLVvA
    iTa^^a           "n/»rg ihia

    "3'^A\y Wj ?v03.o

    lOerlK's office
    l\J»S. bisVripV_ Coujr^'
    \^(\s\cYv\ OisVi c^V o-PVir^iniCi
         i EasV ^voajl S"Vvc e "Vj S u \ "Ve 3ooO
    ^\cViYv\oY\<^ y VlYgl^rvia 23^^^-353?

              ^(2,1 Rowe V.            , 6^vi\ Action No. 3'l^cv4)5'

    Dear     clcrK:



     O     T VA c ^(p ) 2.0 2 o ^ Wl ci<^\ sVr o»"Vc Jwdge l^o dicv i cK Vou>oj
     >ev^Vcrc.cl a    yvAemorarvdum Order                                               ^Vlocr
    •i|rV\i>>^S , VV\oir X Wocvc     dflH/S   Serve +V\e Jc-fercJaw^S
    o.\5ov€-rc-ft^reneed cc45c V)iaV VViciV "VUe CourY voiO otHevKp^" fo
     covKf^eVc service ot protest ycirsuanf V« a»\ «9 reewvc-'^'^ xa/i'-V^*
    iVV\c l\ V-Vorrvey ^eK^era\'^ offfce .


    ;*lV\iS Order                                 -f-ln e Loc         R u\ e s o T I'U i s
                                                                                             (oV/er)
Case 3:19-cv-00418-REP-RCY Document 29 Filed 07/17/20 Page 2 of 3 PageID# 287




           Cov^ir^. EeccA.ti&e VVs-e, law libv-ary V^cff a "V GrfeenSV'i'f
           CoVfecVro*^«\ ce*>Vef                    dosejl due ^-6 "♦'l^e o«^oiv^
           covonavfrus           pcinde»v*fc j "X   ©i vy\ VAwaV)^c       Cicc^^s fl^ c
           loCa\ Ki/1 Ics        t>t        6c?tirf fo asccf^Vaio v^V^qf fUis Rule
       I '&.a.ys .



       1"^Vv'CftfoV'e X.                   asK        Court fo -Toru/arcl w>c q
           ooWxpleV^ Copy of                     Local Rules of              Court
       fV^qt X will loe fuUj^ KnovA> \ edge able o f vr^y du fjes
           CkY>d      obllgufloris Syn i'tgc^tds fo ff»is         caic.
       i                    _          _



       i
           TL fbarvVc youi iY\ adua-wu for your assisfawot
       j
       ;VVk{s        rv^affer.



       ;        cereV<^ ^

           VJVua/uU. ^
                 Case 3:19-cv-00418-REP-RCY Document 29 Filed 07/17/20 Page 3 of 3 PageID# 288




UV^uru Rouoe *\\3\5H5
fireeoSiViWe CorrecVicnal cersiex
                                                        RICHHONDrWA.Z3'>
*^01 CorrecVions Way
   rfQ . Vi v-g i ni 61 23S'1-0
                                                                                               ' "'N




                                          C\efK         Cour^           V

                                                               '- •v.                     '■
                                          Do We A "■SvVaAes. C)\s\r^y Court
                                           t a stem D\sVW«V of x/ir^iv-iia
Le0al Mail                                  "?"0\ tasV ^road St..Suite 3ooo
                                                    aindi Virqmia
                                            ^\cyrr»oiridi \l\     ^33\q-5 53§
                                23210~3S2333            'i"l'ii'liii'i'i''l'i'ii'li'''iil'iPi^'tH'"l"i^'iiiii''i"'
